Title: David Bailie Warden to Thomas Jefferson, 7 February 1815
From: Warden, David Bailie
To: Jefferson, Thomas


          Dear
sir, Paris
 7 february,
18145.
          I am informed that you have been pleased
to write to the President of the
united States in
my behalf. I feel deeply grateful for this favor; and beg leave to send you the
inclosed copy of a letter addressed to me by the
Prince of
Benevent, which completely justifies me on the only point of
accusation against me renewed by
mr. Crawford. I wait with great anxiety
the decision of the Government—your interference is a Source of
consolation—
          I beg leave to inclose a copy of observations
on the English doctrine of allegiance as applied to citizens of the
united
states: it was written, and printed when there was no prospect of
a speedy peace—I find that several tracts have been lately published in
England;
one
of which one is by
mr.
Reeves, formerly of the alien-office “to shew
that americans born before the Independence are, by the Law of
England, not
aliens” and “that
mr. Jefferson might have the benefit of his
american citizenship in perfect compatibility with the claims upon him from
British allegiance.”
          The french
Government is preparing an Expedition for the Western coast of
Africa, which will Sail in the course of a
few weeks under the command of
Capt.
Baudoin for the purpose of scientific researches, and the
establishment of a free Colony between the 8° and 16°. Twenty seven scientific
Men will accompany this expedition—their place of rendezvous will be at
cape Vert—The new establishment is to
serve as a Botany-Bay for
France—
          Professor Leslie of
Edinsburgh, who was lately, at
Paris, bid me recall him to the remembrance of
mr. Randolph—for whom he has a great
esteem. He asked a thousand questions concerning your family—Through him I have been requested to
furnish the article
america,
f
and others for the
supplement to the
Encyclopedia
Brittanica—
          
          I sent you Some volumes in a case
addressed to mr.
shaler, at ghent,
which unfortunately was left there—and I wait for an opportunity of forwarding
it from some neighbouring port.
          I
have been obliged to undergo a Surgical operation for an inflammation of the
eye which prevents me from having the pleasure of communicating to you other
information on subjects in which you are interested—wishing you to present my respects to
mr. and
mrs. Randolph—with great respect I am,
dear Sir, your very obedt Servant
          D. B.
Warden—
        